Citation Nr: 0512906	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 until June 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

It is not shown that the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   A 
November 2003 letter from the RO informed him of his and VA's 
responsibilities in claims development and of the type of 
evidence needed to establish his claim.  The initial rating 
decision in June 2002, a September 2002 statement of the case 
(SOC), a February 2003 supplemental SOC and a November 2004 
supplemental SOC notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  While notice consistent with the VCAA was not 
provided prior to the decision on appeal, the veteran has 
received ample notice since, and has had ample opportunity to 
respond.  He is not prejudiced by any notice timing defect.  

Regarding notice content, the veteran was specifically 
advised at a November 2004 informal conference at the RO that 
to establish service connection for PTSD he had to show that 
he had a medical diagnosis of PTSD.  While he was not advised 
verbatim to submit everything he had pertinent to his claim, 
the November 2003 letter asked him to either submit or 
identify any additional information or evidence that would 
support his claim.  This was equivalent to advising him to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA medical treatment.  
VA also arranged for psychiatric evaluations in October 2000, 
November 2002 and September 2004.  As was mentioned above, 
the veteran was also specifically informed of the necessity 
of establishing that he had a medical diagnosis of PTSD.  He 
has not submitted, or identified (for VA to obtain) any such 
evidence.  Nor has he identified any other additional 
evidence (not already of record) pertinent to the claim.  No 
further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records do not show any 
symptoms, diagnosis or treatment of a psychiatric disorder.  
On service separation examination, psychiatric evaluation was 
normal.  Service personnel records reveal that he 
participated in Operation Eagle Pull, the evacuation of Phnom 
Penh, Cambodia in April 1975 and Operation Frequent Wind, the 
evacuation of Saigon, Republic of Vietnam from April 23, 1975 
until May 1, 1975.  

In his July 2000 claim, the veteran described stressor events 
pertaining to attempts by civilians to flee Phnom Penh and 
Saigon.  
On September 2000 psychiatric evaluation by Dr. B, the 
diagnosis was history of alcohol abuse in remission.  The 
veteran reported that he never forgot the smell of burning 
flesh from Vietnam and it sometimes bothered him.  He also 
indicated that he had problems falling asleep, sometimes got 
anxious when seeing a bus while driving, as it reminded him 
of service, and that on a couple of occasions he thought he 
heard mortars exploding outside his house.  The veteran 
reported that he was not anxious during the day, slept six to 
eight hours a night and did not have flashbacks or 
nightmares.  He did not have an exaggerated startle response 
and was able to work in a mall surrounded by lots of other 
people.  The examiner opined that the veteran did not meet 
the criteria for PTSD, and that no follow up or medication 
was needed unless the veteran's anxiety increased. 

On October 2000 VA psychiatric evaluation by Dr. V, the 
diagnostic impression was a mental status within the 
framework of acceptable normal limits with very mild symptoms 
that could be classified as PTSD symptoms.  The examiner 
indicated that the veteran did not explain well why twenty-
five years passed before he decided that the events he 
experienced in Cambodia and Vietnam had resulted in a serious 
enough problem for him to seek compensation for PTSD.  He 
also had difficulty explaining how PTSD currently bothered 
him.  He claimed some feeling of estrangement and sleep 
disturbance but nothing more and was very vague in regard to 
nightmares.  The examiner thought that the veteran might have 
mild depression and some mild anxiety disorder but was unable 
to fit him within the PTSD diagnosis.  

On November 2002 VA psychiatric evaluation by Dr. H, the 
diagnostic impression was mild anxiety.  The veteran 
indicated that during his service he was not involved in 
combat, he lost no one close to him, was not wounded, was not 
a prisoner of war, was not involved in atrocities and did not 
kill anyone.  He was having difficulty falling asleep and 
staying asleep but was not having nightmares or flashbacks.  
The examiner found a mildly anxious affect and slightly 
depressed mood and did not see the veteran as having been in 
combat or having any symptoms of PTSD.

VA treatment records from April 2000 to December 2003 show 
that the veteran complained of depressed mood and anxiety, 
had a positive score on a depression screening and was 
assessed as suffering from depression in December 2003. 

An April 2004 Dallas veteran's center intake shows clinical 
findings of dysthymia and mild PTSD symptoms.  The veteran 
reported periodic sleep disturbances and intrusive thoughts 
of the accidents he witnessed while in service.

On September 2004 VA psychiatric examination, again by Dr. V, 
the impression was an essentially normal mental status 
examination and no PTSD diagnosis.  The veteran reported that 
the helicopter pilot who fell in the water after not having 
sufficient room to land was subsequently rescued.  The 
veteran also reported another potential stressor event in 
service, being struck in the face during a race riot at Camp 
Pendleton.  Dr. V found that the riot in Camp Pendleton was 
an unfortunate episode but did not qualify the veteran for a 
diagnosis of PTSD.  He also found that while the veteran 
expressed frustration and disappointment at not receiving a 
PTSD diagnosis, his mental status was essentially normal and 
he had no other psychiatric problems that needed to be 
discussed.  Dr. V noted that a medical resident, Dr. B, had 
given the veteran a diagnosis of PTSD  in September 2004, but 
that this diagnosis was based on the erroneous assumption 
that the veteran had served in combat.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection on the merits, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  Where 
the claimed stressor relates to combat with the enemy, and 
the evidence establishes that the veteran did engage in such 
combat, the veteran's lay testimony alone may establish the 
in-service stressor.  Id.  Service department records must 
support and not contradict the claimant's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b).

The threshold matter that must be addressed in any claim 
seeking service connection is whether the claimant actually 
has the claimed disability.  Hickson, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, 
multiple psychiatric evaluations, most recently in September 
2004, have failed to establish a medical diagnosis of PTSD.  
While the September 2004 VA examiner noted that a medical 
resident had assigned a PTSD diagnosis to the veteran's 
condition, it was also noted that this diagnosis was based on 
the faulty premise that the veteran served in combat.  Since 
the veteran does not even allege that he served in combat 
(his stressor accounts are of noncombat nature) and the 
record shows no evidence of combat service, such diagnosis 
cannot be considered credible.  The veteran's stressors 
accounts are related to his evacuation duty and to an 
allegation of being victimized in a race riot.  There is no 
diagnosis of PTSD based on such events.  While his 
acknowledged participation in evacuation duties corroborates 
that he likely witnessed events that might be considered 
stressors, whether or not such events were sufficient to form 
the basis for a PTSD diagnosis is a medical determination.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, examiners 
have noted the veteran's evacuation duties, but have 
indicated that such have not resulted in PTSD.  

While the veteran may believe that he suffers from PTSD, as a 
layperson, he is not competent to establish such diagnosis by 
his own opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against a 
finding that the veteran has a medical diagnosis of PTSD.  
Accordingly, the threshold requirement for establishing 
service connection for PTSD is not met, and the claim must be 
denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


